OPINION ON PETITION TO REHEAR
ERBY L. JENKINS, Special Justice.
A Petition to Rehear has been filed rearguing the facts. It points out that the note was hand printed, not typewritten, and that the pistol found was not in a drawer but in another place nearby.
These discrepancies do not alter the case. Nor, are we moved to change our opinion by the reargument. The point of *100the case is that the only solid, unequivocal bit of evidence the State had that would connect the defendant with the commission of the crime was the fingerprint on the note; and the State neglected to offer any expert opinion as to when this print was made with reference to the time the note was written; nor any evidence as to who wrote the note.
We do not agree that the pistol belonging to defendant was, to quote the petition to rehear, "positively identified” as the one used in the robbery. Such a positive identification could only be made bal-listically or by identifying numbers or markings and is not made by “looks like” testimony. While “looks like” is some evidence, it is not enough to sustain a twenty year robbery conviction of a defendant not proved to be at the scene of the crime.
The petition to rehear is denied.
DYER, C. J., and CHATTIN and Mc-CANLESS, JJ., concur.